              Case 2:16-cr-00182-RSM Document 38 Filed 09/08/20 Page 1 of 1




 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8   UNITED STATES OF AMERICA,                )   NO. CR16-00182RSM
                                              )
 9                   Plaintiff,               )
                                              )   ORDER GRANTING MOTION FOR
10              v.                            )   EARLY TERMINATION OF
                                              )   SUPERVISED RELEASE
11   KELLY WHITE,                             )
                                              )
12                   Defendant.               )
13
            THIS MATTER has come before the Court on a Motion for Early Termination of
14
     Supervised Release.
15          IT IS HEREBY ORDERED that defendant’s Motion is granted, and the term of
16   supervised release is terminated.
17          DATED this 8th day of September, 2020.
18
19
20                                           RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
21
22   Presented by,
     s/ Jennifer Wellman
23   Assistant Federal Public Defender
     Attorney for Kelly White
24
     Office of the Federal Public Defender
25
26

       ORDER GRANTING MOTION                                FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                   1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                     Seattle, Washington 98101
       (Kelly White; CR16-00182RSM) - 1                                     (206) 553-1100
